United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7031                                                 September Term, 2021
                                                                       1:19-cv-03304-ABJ
                                                       Filed On: April 14, 2022
Henok A. Mengesha,

              Appellant

       v.

Benidia Rice, In her official and Individual
Capacity, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Rogers, and Tatel, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

         ORDERED AND ADJUDGED that the district court’s orders filed November 30,
2020, and March 1, 2021, be affirmed. Appellant has not shown any error in the district
court’s dismissal of his § 1983 due process claim. Appellant has forfeited any
challenge to the court’s holding that he failed to state a § 1983 claim for municipal
liability under Monell v. Department of Social Services, 436 U.S. 658 (1978), and its
progeny by failing to address it in his opening brief. See United States ex rel. Totten v.
Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004). Furthermore, appellant failed to
adequately specify how the individual defendants were involved in the alleged due
process violation. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Cameron v.
Thornburgh, 983 F.2d 253, 257-58 (D.C. Cir. 1993). As for his negligence and
malicious prosecution claims, “the mere presence of a federal issue in a state cause of
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7031                                                September Term, 2021

action does not automatically confer federal-question jurisdiction,” Merrell Dow
Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 813 (1986), and appellant has not
shown any error or abuse of discretion in the dismissal of these claims after the district
court dismissed his § 1983 claim, see, e.g., 28 U.S.C. §§ 1367(c)(3), (d). Moreover, the
district court properly denied him injunctive relief after dismissing his other claims.
Finally, the district court did not abuse its discretion in denying his Rule 59(e) motion.
See Ciralsky v. CIA, 355 F.3d 661, 668 (D.C. Cir. 2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                             2